The opinion of the court was delivered by
Johnston, J.:
A. B. Treadwell was convicted upon a charge of breaking and escaping from jail, and the penalty adjudged was imprisonment in the penitentiary for a term of three years, and from that conviction and judgment he appeals to this court.
The principal objection urged against the conviction is the action of the court in overruling the challenges of certain jurors. It appears that the only evidence offered in the case was that presented in behalf of the state. While there is a plea of not guilty, there is not a syllable of evidence to contradict the proof offered by the state that the defendant broke and escaped from jail and from legal custody, as charged in the information. Several of those who were called and accepted as jurors had what they termed “impressions,” “beliefs” and “opinions” that the jail had been broken and a prisoner had escaped, but they were based on general rumar and on newspaper reports. They had no personal knowledge of the facts in the case; had not talked with the officers from whose custody the defendant escaped, nor with any of the witnesses in the case; and evidently the impressions or opin*512ions which they held were not of such a fixed and positive character as to disqualify them from fairly and impartially trying the case upon the evidence. The examination of these jurors did not show any bias or prejudice against the defendant, and there was nothing in the testimony to show that their minds were not open to a fair consideration of the testimony that might be offered. The impressions which they had were received from rumor and newspaper statements, and, not being of a fixed and settled character, are not good cause for challenge. (The State v. Medlicott, 9 Kas. 257; The State v. Crawford, 11 id. 32; The State v. Spaulding, 24 id. 1; The State v. Snodgrass, 52 id. 177.) In this case there was no conflict in the evidence and no essential fact was disputed by any evidence that was brought before the jury. Looking at that testimony, there is no room for doubt that he was guilty of the charge, and no honest jury could have arrived at any other conclusion. None of the jurors had any opinion upon the guilt or innocence of the defendant, and, in view of the undisputed testimony, it is clear that no prejudice resulted to the rights of the defendant from their retention on the jury. The judgment of the district court will be affirmed.
All the Justices concurring.